Citation Nr: 1542042	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot/lower leg disorder, claimed as bilateral shin splints.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in September 2014, when the claim herein on appeal was remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's September 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Pursuant to the September 2014 Board remand, the Veteran was provided with VA examinations in October 2014 as well as an addendum opinion in May 2015.  The October 2014 VA examination reports noted a diagnosis of shin splints in 1979 and pes planus in 2009.  However, an April 2009 private medical record, which is proximate to the October 2009 claim, provided a diagnosis of plantar fasciitis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  January 2012 VA treatment records noted leg cramps and that a prescription was provided for restless leg.  A November 2012 VA treatment record noted, with respect to the right foot, soft tissue swelling on the medial aspect of the first metatarsal head and reported that such could be secondary to a small nonopaque gouty tophus.  The November 2012 VA treatment record also noted a small plantar calcaneal spur as well as onychomycosis of each foot.  The November 2012 VA treatment record also noted bilateral callus.  Another November 2012 VA treatment record noted hyperkeratosis with respect to the left and right foot.  Additionally, a January 2014 VA treatment record noted a bunion with "hav deformity" of the right foot.  However, these diagnoses were not addressed by the October 2014 VA examination reports nor the May 2015 addendum opinion.  Therefore, the Board finds an additional medical opinion addressing all diagnoses of record is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the October 2014 VA examiner, or suitable substitute, for the purpose of ascertaining the nature and etiology of any and all bilateral foot and/or leg disabilities diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

With respect to any bilateral foot and/or leg disabilities present during or proximate to the period of this claim (to include leg cramps, restless leg, soft tissue swelling on the medial aspect of the first metatarsal head, small plantar calcaneal spur, onychomycosis, bilateral callus, hyperkeratosis, and bunion with "hav deformity" of the right foot), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




